Appeal from an order of the County Court, Westchester County, denying appellant’s motion (1) to vacate a judgment of conviction of the crime of murder in the second degree, entered on his plea of guilty, (2) for leave to withdraw said plea, (3) for leave to reargue a prior motion for a writ of error coram nobis which had been denied, (4) for leave to inspect the Grand Jury minutes and (5) for a dismissal of the indictment. Order, insofar as it denies the motion to vacate the judgment of conviction, affirmed. On the facts presented by this record, appellant was not entitled to that relief even if it be assumed that he was coerced into making a confession. (Cf. United States v. Sturm, 180 F. 2d 413, 415, certiorari denied 339 U. S. 986.) Neither does the record show conduct by appellant’s assigned attorneys warranting the setting aside of the judgment of conviction. (Cf. People v. Moore, 284 App. Div. 925; United States v. Parrino, 212 F.2d 919, certiorari denied 348 U. S. 840.) The other claims advanced in appellant’s affidavit may not be considered on a motion of this character. (Cf. People v. Sadness, 300 N. Y. 69, 73-74, certiorari denied 338 U. S. 952; People v. Palumbo, 282 App. Div. 1059, and People v. Wurzler, 278 App. Div. 608, 609.) Appeal dismissed from so much of the order as denies the other relief sought. (Code Crim. Pro., § 517; People v. Olstein, 252 App. Div. 795; People v. Migliori, 271 App. Div. 798; People v. Rutherford, 275 App. Div. 780; People v. Schectman, 277 App. Div. 1042.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.